JOHN R. GIBSON, Senior Circuit Judge,
concurring in the denial of rehearing en bane, joined by McMILLIAN and MAGILL, Circuit Judges. '
The dissent to the denial for rehearing en banc would now rehear the ninth decision of this court, 11 F.3d 755, dealing with the intradistrict remedy for the constitutional violations in the Kansas City, Missouri School District. Its willingness to do so is based on a misperception of the issues in this case and a highly selective reading of the record before the district court.
The dissent accepts, at least in part, the State’s argument that the district court adopted a student achievement goal, measured by test scores, as the only basis for determining whether past discrimination has been remedied. The dissent develops this argument at length by examining the testimony of several witnesses. Certainly, Dr. Marks and Dr. Rainwater referred to student achievement test results, but their testimony covered a far broader spectrum. When we deal with student achievement in a quality education program in the context of relieving a school district of court supervision, test results must be considered. Test scores, however, must be only one factor in the equation. Nothing in this court’s opinion, the district court’s opinion, or the testimony of KCMSD’s witnesses indicates that test results were the only criteria used in denying the State’s claim that its obligation for the quality education programs should be ended by a declaration they are unitary.
*396The Kansas City school desegregation litigation does not deal with “pedagogical sociology,” see dissent, Op. at 400, but rather the remedy for the constitutional violations and injuries, uncontested if not admitted, that we summarized in Jenkins v. Missouri, 949 F.2d 1052, 1057 (8th Cir.1991) (Jenkins VII):
The ultimate issue in this ease, as it has been over the years, is remedying serious and pervasive constitutional violations. [Jenkins v. Missouri] Jenkins II, 855 F.2d [1295] at 1300 (quoting Jenkins v. Missouri, 593 F.Supp. 1485, 1492 (W.D.Mo.1984) (“the inferior education indigenous of the state-compelled dual school system has lingering effects in the Kansas City, Missouri School District”) and Jenkins v. Missouri, 639 F.Supp. 19, 24 (W.D.Mo.1985) (“Segregation has caused a system wide reduction in student achievement in the schools of the KCMSD”)....)
Few of the school desegregation cases •have attempted to remedy as difficult an injury as “a system wide reduction in student achievement” caused by discrimination against black students. A quality of education program was part of the desegregation plan in DeKalb County, Georgia, which was before the Supreme Court in Freeman v. Pitts, — U.S. -, 112 S.Ct. 1430, 118 L.Ed.2d 108 (1992). Justice Kennedy there referred to the “more ineffable category of quality of education.” Id. — U.S. at -, 112 S.Ct. at 1441. The district court’s treatment of comparative test results in Freeman and its holding that the district had not achieved unitary status with respect to quality of education programs was noted by the Supreme Court, id. — U.S. at -, 112 S.Ct. at 1441-42, and the parties did not challenge this part of the order. Id. — U.S. at -, 112 S.Ct. at 1446. Thus, the Milliken II1 quality education components of the district court’s decree remain in effect.
While the dissent argues that no particular level of education is guaranteed by the Constitution, the Constitution does require, as articulated again in Freeman, that the vestiges of discrimination be eliminated to the extent practicable. See 112 S.Ct. at 1448. Applying this test to the system wide reduction in student achievement, of a widespread and long-standing nature, is the task to which the district court addressed itself.
The dissent demolishes a strawman of a one-hundred year remedy. These words were those of the State’s lawyer in a leading question, with which Dr. Rainwater agreed. The district court nowhere mentions this exchange. To the contrary, as the panel recognized, the district court called for submission of alternative plans phasing out court-ordered funding in three, five, seven or ten years. The dissent raises numerous other issues that should be answered, but reference to the panel’s opinion is sufficient for this purpose.
We have in our earlier decisions observed that “[t]he choice of remedies to redress racial discrimination is ‘a balancing process left, within appropriate constitutional or statutory limits, to the sound discretion of the trial court.’ ” Jenkins v. Missouri (Jenkins II), 855 F.2d 1295, 1299 (8th Cir.1988) (quoting United States v. Paradise, 480 U.S. 149, 107 S.Ct. 1053, 94 L.Ed.2d 203 (1987)), aff'd in part and rev’d in part, 495 U.S. 33, 110 S.Ct. 1651, 109 L.Ed.2d 31 (1990). The significance of the district court’s analysis is underscored by Freeman, — U.S. at -, 112 S.Ct. at 1445-46, which discussed the district court’s discretion to order an incremental withdrawal.
The reasons advanced by the dissent do not justify rehearing en banc.

. Milliken v. Bradley, 433 U.S. 267, 97 S.Ct. 2749, 53 L.Ed.2d 745 (1977).